183 P.3d 190 (2008)
344 Or. 420
State
v.
Frey.
No. (S055946.)
Supreme Court of Oregon.
May 1, 2008.
CERTIFIED QUESTIONS, CERTIFIED APPEALS, MANDAMUS PROCEEDINGS, AND OTHER MATTERS.
Upon consideration by the court. Relator's petition for alternative writ of mandamus is allowed. The court determines that, pursuant to ORS 34.160, a peremptory writ is appropriate. Therefore, the State Court Administrator is directed to issue immediately a peremptory writ of mandamus. Peremptory writ issued May 1, 2008.